This is the second appearance of this case here. See 154 Fla. 263,  17 So.2d 93.
The accused sought acquittal on the ground of self defense. The law is:
Sec. 782.02. ". . . Homicide is justifiable when committed by any person in either of the following cases: (1) When resisting any attempt to murder such person, or to commit any felony upon him, or upon or in any dwelling house in which such person shall be; or (2) when committed in the lawful defense of such person. . . ."
We have very carefully considered the record now before us and find it is not materially different from the record presented in the former appeal.
The record clearly establishes the proposition that if in fact the accused fired the shot which killed Mr. Gatlin (and this is not at all certain) he did so in an altercation in which he had made a desperate but unsuccessful effort to withdraw and after having been shot several times, had been struck over the shoulder and head with a black-jack and was in imminent danger of being killed by the deceased and another.
The accused is a negro. The deceased was a white man and was the Sheriff of his County and was accompanied by his deputy, another white man. However, these facts should make no difference in rules and principles applicable to the administration of justice. So this Court should view the record here just as if all the parties to the altercation had been black, or as if all had been white, and when so viewed, we are unable to escape the conclusion that the fatal shot (if fired by the defendant) was fired in his lawful self defense.
The motion for a directed verdict for the defendant should have been granted. *Page 87 
The judgment is reversed with directions that the defendant be discharged.
So ordered.
TERRELL, BROWN and SEBRING, JJ., concur.
CHAPMAN, C. J., ADAMS and THOMAS, JJ., dissent.